Exhibit 10.2

COMPENSATION INFORMATION WITH NON-EMPLOYEE DIRECTORS

Medivation, Inc.

Cash Compensation for Non-Employee Directors

 

Annual Retainer, all members

$ 50,000   

Additional Annual Retainer for Chairman

$ 50,000   

Additional Annual Retainer for Committee Chairs:

Audit Committee

$ 25,000   

Compensation Committee

$ 20,000   

Nominating and Corporate Governance Committee

$ 15,000   

Additional Annual Retainer for Committee Members:

Audit Committee

$ 15,000   

Compensation Committee

$ 10,000   

Nominating and Corporate Governance Committee

$ 7,500   

Medivation, Inc.

Equity Compensation for Non-Employee Directors

Upon initial election to the Board of Directors, each non-employee director
receives an initial grant of equity equal to a Black-Scholes value of $525,000,
split equally between stock options and restricted stock units. The stock option
has an exercise price per share equal to the closing sales price of a share of
Medivation’s common stock on the date of grant. The stock option vests over four
years, with 25% of the shares vesting on the one year anniversary of the date of
grant, and the remainder vesting monthly in 36 equal installments over the next
three years. The restricted stock unit vests with respect to 1/3 of the shares
on each of the first, second and third anniversaries of the vesting date as
determined based on Mediation’s company policy.

Each non-employee director receives an additional annual grant of equity equal
to a Black-Scholes value of $350,000, split equally between stock options and
restricted stock units. The stock option has an exercise price per share equal
to the closing sales price of a share of Medivation’s common stock on the date
of grant. Both stock options and restricted stock units received from an annual
grant vest the earlier of one year from the date of grant or the next annual
shareholder meeting.